            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                              §
In re:                                        §    Chapter 11
                                              §
BURKHALTER RIGGING, INC.                      §    Case No. 19-30495 (MI)
                                              §
                       Debtor.                §
                                              §
Tax I.D. No. XX-XXXXXXX                       §
                                              §
In re:                                        §    Chapter 11
                                              §
BURKHALTER SPECIALIZED                        §    Case No. 19-30497 (MI)
TRANSPORT, LLC                                §
                                              §
                       Debtor.                §
                                              §
Tax I.D. No. XX-XXXXXXX                       §
                                              §
In re:                                        §    Chapter 11
                                              §
BURKHALTER TRANSPORT, INC.,                   §    Case No. 19-30496 (MI)
                                              §
                       Debtor.                §    (Joint Administration Requested)
                                              §    (Emergency Hearing Requested)
Tax I.D. No. XX-XXXXXXX                       §


                 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF
               AN ORDER EXTENDING TIME TO FILE SCHEDULES OF
            ASSETS AND LIABILITIES, SCHEDULES OF CURRENT INCOME
           AND EXPENDITURES, SCHEDULES OF EXECUTORY CONTRACTS
         AND UNEXPIRED LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS


          THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
          YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
          PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE,
          YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOUR
          RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
          FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE
          TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
          MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
          MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
          HEARING.




4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 2 of 7



         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE MOTION
         ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF
         YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE. A
         HEARING WILL BE HELD ON THIS MATTER FOR FEBRUARY 6, 2019, AT 1:30 PM (CT)
         BEFORE THE HONORABLE MARVIN ISGUR, 515 RUSK STREET, COURTROOM 404,
         HOUSTON, TEXAS 77002.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)1

respectfully state the following in support of this motion:

                                                Relief Requested

         1.        The Debtors seek entry of an order, extending the deadline by which the Debtors

must file their schedules of assets and liabilities, schedules of current income and expenditures,

schedules of executory contracts and unexpired leases, and statements of financial affairs

(collectively, the “Schedules and Statements”) by 30 days, for a total of 44 days from the Petition

Date, through and including March 16, 2019, without prejudice to the Debtors’ ability to request

additional extensions for cause shown.

                                            Jurisdiction and Venue

         2.        The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of Texas, dated May 24, 2012 (the “Amended Standing Order”). The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,
1
    The Debtors’ filed their voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code
    (the “Bankruptcy Code”), on January 31, 2019 (the “Petition Date”). A detailed description of the Debtors and
    their businesses, and the facts and circumstances supporting this motion and the Debtors’ chapter 11 cases, are
    set forth in greater detail in the Declaration of Michael Tinsley, in Support of Chapter 11 Petitions and First
    Day Motions (the “First Day Declaration”), filed on February 3, 2019.


                                                          2
4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 3 of 7



cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

         3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.        The basis for the relief requested herein are sections 105(a) and 521 of title 11 of

the Bankruptcy Code, Bankruptcy Rules 1007(c), 6003, and 9006(b), and rule 9013-1(b) of the

Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).

                                             Basis for Relief

I.       Cause Exists to Extend the Time to File the Schedules and Statements.

         5.        The requirements of section 521 of the Bankruptcy Code and Bankruptcy

Rule 1007(c) ordinarily require debtors to file their Schedules and Statements within 14 days

after their petition date. Pursuant to Bankruptcy Rules 1007(c) and 9006(b), the Court has

authority to extend the time required for filing of the Schedules and Statements “for cause.”

Fed. R. Bankr. P. 1007(c) and 9006(b).

         6.        The Debtors submit that ample cause exists to grant the relief requested herein.

To prepare their Schedules and Statements, the Debtors will have to compile information from

books, records, and documents relating to hundreds of claims, assets, and contracts from each

Debtor entity. Accordingly, collection of the necessary information will require a significant

expenditure of time and effort on the part of the Debtors and their employees. Additionally,

because outstanding invoices related to prepetition goods and services have not yet been received

and entered into the Debtors’ accounting system, it may be some time before the Debtors have

access to all of the information required to prepare the Schedules and Statements.

         7.        In the days leading up to the Petition Date, the Debtors’ primary focus has been

preparing for these chapter 11 cases.          Focusing the attention of key personnel on critical

operational and chapter 11 compliance issues during the early days of these chapter 11 cases will

                                                    3
4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 4 of 7



facilitate the Debtors’ smooth transition into chapter 11, thereby maximizing value for their

estates, their creditors, and other parties in interest.

         8.        Courts in this district have granted similar relief to that requested herein in a

number of cases. See, e.g., In re Seadrill Limited, No. 17-60079 (DRJ) (Bankr. S.D. Tex. Sept.

13, 2017) (granting a 45-day extension of the deadline to file schedules and statements); In re

Goodman Networks, Inc., No. 17-31575 (MI) (Bankr. S.D. Tex. Mar. 14, 2017) (granting a 60-

day extension of the deadline to file schedules and statements); In re CJ Holding Co., No. 16-

33590 (DRJ) (Bankr. S.D. Tex. July 21, 2016) (granting a 30-day extension of the deadline to

file schedules and statements); In re SandRidge Energy, Inc., No. 16-32488 (DRJ) (Bankr. S.D.

Tex. May 18, 2016) (granting a 30-day extension of the deadline to file schedules and

statements); In re Linn Energy LLC, No. 16-60040 (DRJ) (Bankr. S.D. Tex. May 13, 2016)

(granting a 47-day extension of the deadline to file schedules and statements).2

                                        Emergency Consideration

         9.        Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this motion pursuant to Bankruptcy Rule 6003, which empowers a court to grant

relief within the first 21 days after the commencement of a chapter 11 case “to the extent that

relief is necessary to avoid immediate and irreparable harm.” As set forth in this motion, the

Debtors believe an immediate and orderly transition into chapter 11 is critical to the viability of

their operations and that any delay in granting the relief requested could hinder the Debtors’

operations and cause irreparable harm. Furthermore, the failure to receive the requested relief

during the first 21 days of these chapter 11 cases would severely disrupt the Debtors’ operations

as this critical juncture and imperil the Debtors’ restructuring. Accordingly, the Debtors submit

2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                        4
4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 5 of 7



that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003

and, therefore, respectfully request that the Court approve the relief requested in this motion on

an emergency basis.

                                         Reservation of Rights

         10.       Nothing contained herein is intended or shall be construed as: (a) an admission as

to the validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or

any other party in interest’s rights to dispute any prepetition claim on any grounds; (c) a promise

or requirement to pay a prepetition claims; (d) an implication or admission that any particular

claim is of a type specified or defined in this motion or any order granting the relief requested by

this motion; (e) a request or authorization to assume any prepetition agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other

party in interest’s rights under the Bankruptcy Code or any other applicable law.

                                                 Notice

         11.       The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the Southern District of Texas; (b) the holders of the 20 largest unsecured claims

against the Debtors (on a consolidated basis); (c) the United States Attorney’s Office for the

Southern District of Texas; (d) the Internal Revenue Service; (e) counsel for Metropolitan

Partners Group Administration LLC, the administrative agent under the Debtors’ senior loan and

security agreement; (f) the state attorneys general for states in which the Debtors conduct

business; and (g) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.




                                                   5
4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 6 of 7



                                           No Prior Request

         12.       No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

                                                 Respectfully Submitted,
 Dated: February 2, 2019
                                                 /s/ Marcus Helt
                                                 Marcus A. Helt (TX 24052187)
                                                 FOLEY GARDERE
                                                 Foley Lardner LLP
                                                 2021 McKinney Avenue
                                                 Suite 1600
                                                 Dallas, TX 75201
                                                 Telephone: (214) 999-3000
                                                 Facsimile: (214) 999-4667
                                                 Email: mhelt@foley.com

                                                 -and-

                                                 Jack G. Haake (pro hac pending)
                                                 FOLEY & LARDNER LLP
                                                 Washington Harbour
                                                 3000 K Street, N.W., Suite 600
                                                 Washington, D.C. 20007-5109
                                                 Telephone: (202) 295-4085
                                                 Facsimile: (202) 672-5399
                                                 Email: jhaake@foley.com

                                                 Proposed Counsel for the Debtors and Debtors in
                                                 Possession




                                                   6
4845-9753-9206.1
            Case 19-30495 Document 5 Filed in TXSB on 02/02/19 Page 7 of 7



                                     Certificate of Service

        I certify that on February 2, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Marcus Helt
                                                      Marcus A. Helt




4845-9753-9206.1
